DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s remarks filed 28 April 2021 have been considered.
Rejections under Section 112
Applicant states that the amendments overcome the rejections without giving any reasons why.  On consideration of amendment, some rejections are overcome, but one is maintained.
Rejections under Section 101
Applicant argues that the invention is not directed to the abstract idea because it “increase[s] the speed of convergence.”  Examiner agrees that the speed of convergence is increased.  The elements of the improvement identified by Applicant are, however, part of the abstract idea itself.  “[T]he judicial exception alone cannot provide the improvement. The improvement can be provided by one or more additional elements.”  MPEP 2106.05(a).  Applicant does not point to any additional elements which provide this improvement.  Likewise, the reduction in network traffic pointed to by Applicant is a result of the abstract idea itself – a mental process that reduces the need for communication – and not the result of any additional elements.  The claimed invention is nothing more than an attempt to patent the abstract idea in a particular technological environment.  See MPEP 2106.05(h).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 11, 15-17, and 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  There is insufficient support for a broad, generic, recitation of identifying a consensus order from a partial order.  Even were a specific way of performing this disclosed, this species would not support a broad generic recitation of calculating a consensus order.  MPEP 2163(II)(A)(3)(a)(ii).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17, and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims recite ordering database events by obtaining a consensus order.   This is a mental process.  I can draw a DAG.  I can obtain consensus with another person.  I can obtain consensus with another person by looking at a DAG and talking to the other person about it.  I can use intuition to think about how someone else would vote without receiving a vote.
This judicial exception is not integrated into a practical application because the additional computer elements – the memory storing the database, the network, the processor – merely are instructions to use a computer as a tool to perform ordering database events by obtaining a consensus order. 
See MPEP 2106.05(f), and receiving or transmitting data over a network is a routine and conventional computer function.  See MPEP 2106.05(d), Section II.
With respect to claims 2 and 11, determining a vote without receiving it is abstract, as this is human intuition under a broadest reasonable interpretation.
With respect to claims 3 and 4, defining an event is abstract, as it is judgment, opinion, or observation.
With respect to claims 5 and 10, calculating a hash is abstract, as it is a mathematical calculation.
With respect to claims 6, 13, and 18, identifying a consensus order is abstract, as it is an interaction between people regarding observations.
With respect to claims 7, 12, and 20, determining a state of a distributed database is abstract, as it is an observation, evaluation, judgment, or opinion.
With respect to claims 8, 14, and 19 determining orders of sets of transactions is abstract as it is an observation, evaluation, judgment, or opinion.
With respect to claim 16, the additional element of the fourth compute device is merely applying the abstract idea using a computer.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6, 9, 14, 15, 16, 18 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10,747,753. Although the claims at issue are not they are broader than but encompass the subect matter of the ’753 patent.
Claims 1, 6, 9, 14, 15, 16, 18 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,318,505. Although the claims at issue are not identical, they are not patentably distinct from each other because they are broader than but encompass the subject matter of the ’505 patent.
Claims 1, 6, 9, 14, 15, 16, 18 and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of copending Application No. 16/718,299 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are broader than but encompass the subject matter of the ’289 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art does not teach using a DAG to obtain consensus ordering of events, or obtaining a consensus order of events at a first device without receiving votes from other devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM SPIELER whose telephone number is (571)270-3883.  The examiner can normally be reached on Monday-Friday, 11-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM SPIELER
Primary Examiner
Art Unit 2159



/WILLIAM SPIELER/               Primary Examiner, Art Unit 2159